Citation Nr: 0820392	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
pes planus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for 
bilateral pes planus and assigned him a noncompensable 
rating.

In January 2007, the Board remanded the veteran's claim for a 
VA examination.  The requested action was taken and the claim 
is now appropriately before the Board for review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently experiences characteristic 
bilateral callosities related to his bilateral pes planus, 
pain upon palpation and use without relief from arch or shoe 
supports.  



CONCLUSION OF LAW

The criteria for assignment of a 10 percent for service-
connected bilateral pes planus have been met.  38 U.S.C.A. 
§§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 
4.20, 4.71a, Diagnostic Code 5276 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his original claim for service connection, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2007.  This notice, however, was inadequate.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  As such, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial April 2004 VCAA notice was given prior 
to the appealed AOJ decision, dated in September 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In July 2005, the veteran 
appeared and testified before a Decision Review Officer (DRO) 
at the Waco RO.  The transcript is of record.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran seeks an initial compensable rating for his 
bilateral pes planus.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern, and "staged" ratings are appropriate in such a 
case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate bilateral pes planus manifested by weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of feet.  
A 30 percent rating is warranted for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  A 50 percent rating is warranted for pronounced 
bilateral pes planus; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276.

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Because 
there is no medical evidence of claw foot or malunion or 
nonunion of the tarsal or metatarsal bones or residual 
disability due to injury, the Board finds that another rating 
code is not more appropriate for the disability at issue.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284.

There is not a diagnostic code that sets forth criteria for 
assigning disability evaluations for the exact type of 
disability experienced by the veteran.  The Board notes that 
when an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In a May 2002 VA treatment, the veteran complained that he 
experienced pain in his feet, specifically in the arches, all 
the time.  In November 2003, the veteran sought treatment for 
prolonged weightbearing pain of his feet.  The veteran was 
noted to have a low arch with mild, late, mid-stance 
pronation.  

In July 2004, the veteran underwent a VA examination for his 
feet.  The veteran advised that he was not receiving 
treatment except for inserts in his work shoes.  He reported 
that the inserts helped him somewhat.  The veteran indicated 
that his feet did not hurt at rest, but the pain increased 
with activity and upon walking, his feet hurt and burned.  
The veteran was diagnosed as having bilateral pes planus with 
minimal symptoms and slight progression, and was treated with 
inserts and a brace for the right foot/ ankle.  The examiner 
indicated that this was a minimal disability with no evidence 
of painful motion, edema, weakness, instability or 
tenderness.  He further noted that there was no evidence of 
significant limitation when standing or walking, and no 
evidence of abnormal weight bearing.  The alignment of the 
veteran's Achilles tendon was noted to be normal bilaterally 
and there was no pain upon manipulation of the feet.  

In the veteran's December 2004 substantive appeal, the 
veteran indicated that his feet were painful "all the time" 
and that he could not walk any distance without pain in his 
feet.

In a January 2005 statement, the veteran's wife indicated 
that the veteran has had significant pain in his feet since 
service.  She indicated that the veteran could not join the 
family on walking excursions and other activities due to the 
pain in his feet.  

At the veteran's July 2005 DRO hearing he testified that 
after he rests his feet, they continue to hurt for an hour to 
three hours.  He advised that he feels pain in his feet 
before he even stands upon them, but noted that he has to sit 
down after 15 minutes of standing.  He indicated that he uses 
foot supports and a brace on his right foot and these help 
with the pain.  The veteran stated that he took a lower 
paying job due to the pain in his feet.  He further testified 
that without any arch supports, he felt significantly more 
pain than with them, and even so, after two to three hours of 
working out in the yard, he would have to stop and rest.  

In September 2005, the veteran underwent another VA 
examination on his feet.  Noted was the veteran's history of 
undergoing bilateral bunionectomies.  The veteran reported 
some improvement after the surgery, but continued to have 
pain in his feet and redness in the bunion sites.  He 
reported using orthotics and arch supports.  The examiner 
indicated that the veteran did not have incoordination, 
excess fatigability, weakened movements or painful motion.  

Upon physical examination, the veteran was noted to have 
bilateral pes planus both in the longitudinal and vertical 
arches.  The examiner found a callus on the right foot under 
the head of the second metatarsal and a callus from the head 
of the second to the fourth metatarsal on the left.  The 
veteran indicated that the callus on the left foot was mildly 
painful.  The veteran's Achilles tendons were noted to be 
aligned.  He was also noted to have hammertoes on both feet.  
Upon x-ray, the veteran was noted to have moderate, bilateral 
hallux valgus, moderate spurring of the dorsum of the right 
foot, cystic change in the head of the second metatarsal of 
the right foot, and a hypertrophic spur of the dorsum of the 
left foot.  The veteran was ultimately diagnosed as having 
bilateral pes planus and bilateral calluses on the soles of 
his feet.  

Pursuant to the Board's remand, the veteran underwent another 
VA examination of his feet.  The veteran reported daily, 
bilateral plantar arch pain with walking or standing, but 
with no flare-up pain symptoms.  He reported the intensity of 
the pain as between 8 to 10 on a scale of 1 to 10, with 10 
being the most severe pain.  The veteran reported that he 
uses a neoprene ankle support and had been issued custom 
molded orthotic arch supports.  The veteran advised that he 
has not used the orthotics in over a decade and indicated 
that neither orthopedic appliances were very useful to him.  
The veteran reported that his walking, standing, 
weightbearing tolerance was six to eight hours.  

Upon physical examination, the veteran was noted to have 
prominent bilateral bunions of 30 degrees on the left and 20 
degrees on the right.  Bilaterally, the veteran's first 
metatarsal phalangeal joints were enlarged and tender to 
palpation.  The examiner found that bilaterally there were 
decreased, transverse plantar arches with prominent calluses 
of all 10 plantar metatarsal heads.  There was no evidence of 
flexible hind- or mid-foot deformities or abnormal motion.  
The veteran was noted to have longitudinal plantar arches 
that were nontender and well maintained.  The examiner 
indicated that there were prominent fifth metatarsophalangeal 
joints-minimally tender to palpation.  The veteran had 
moderate hammertoe formation bilaterally.  He was found to 
have mild, callus formation on the dorsum of the distal 
interphalangeal joints.  The calluses did not exhibit 
breakdown or ulceration.  The veteran's Achilles tendons were 
nontender, intact, and normally aligned.  The examiner found 
4 degrees of valgus angulation of the os calcis on the right 
and 6 degrees of valgus angulation on the left.  The veteran 
was noted to have no pain, weakness, fatigability or loss of 
coordination upon repetitive motion.  Upon x-ray, the veteran 
was suspected to have mild, bilateral pes planus with 
moderate, bilateral hallux valgus deformity and no change in 
findings from the veteran's prior September 2005 x-ray.  

The veteran was ultimately diagnosed as having mild, 
bilateral pes planus, bilateral hallux valgus, moderate 
callus formation overlying the plantar metatarsal heads 
(without skin breakdown or ulceration) and moderate, 
bilateral hammertoe formation.  The examiner opined that it 
was as likely as not that the veteran's plantar calluses were 
related to his service-connected bilateral pes planus.  He 
further opined that it was less likely than not that the 
veteran's bilateral hallux valgus and hammertoes were related 
to his service-connected bilateral pes planus.  The rationale 
as to the hallux valgus and hammertoes was that these are 
separate anatomic and physiologic degenerative processes and 
were unrelated to pes planus as they are more than likely 
related to a "congenital, genetically mediated connective 
tissue disorder."  

Given the evidence as outlined above, the Board finds that 
the veteran is entitled to a 10 percent rating for his 
bilateral pes planus.  The veteran has consistently 
complained of foot pain and difficulty in standing and 
walking for long periods of time.  In his most recent VA 
examination, his calluses, one of which caused him pain, were 
found to be as likely as not related to his bilateral pes 
planus.  The Board notes that calluses are not specifically 
addressed in the criteria for a 10 percent rating, rather 
they are addressed in the criteria for a 30 percent rating 
for bilateral pes planus.  Further, his first metatarsal 
phalangeal joints were found to be enlarged and tender to 
palpation.  The veteran does not experience inward bowing of 
his Achilles tendons, but there is evidence of valgus 
angulation of the os calcis, bilaterally.  Most recently, the 
veteran subjectively indicated that the arch supports and 
brace do not help his symptoms.  The objective evidence of 
record reflects that the veteran experiences more than mild 
symptoms from his service-connected bilateral pes planus.  In 
all fairness to this veteran, the Board finds all reasonable 
doubt in the veteran's favor, and finds that his symptoms are 
most closely analogous to the criteria for a rating of 10 
percent, but no more, for bilateral pes planus.  

The veteran is not entitled to the higher, 30 percent rating 
as his bilateral pes planus is not severe in nature and there 
is no objective evidence of marked deformity or swelling upon 
use.  

The Board is required to consider the effect of pain and 
weakness when rating a disability of the musculoskeletal 
system.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board has considered the veteran's 
complaints of pain, as well as all evidence of record related 
to limitation of motion, excess motion, incoordination, 
fatigability and pain on motion.  The Board notes that pain 
on manipulation and use is explicitly mentioned in the 
criteria for evaluation of pes planus and has thus been 
specifically considered.  As such, a rating in excess of that 
already assigned is not warranted.  

The Board also finds that staged ratings, pursuant to 
Fenderson, are not appropriate given the evidence of record 
in the instant case.  

Although the veteran indicated that he took a lower paying 
job due to his disability, he did not assert that he is 
totally unemployable because of his service-connected 
bilateral pes planus, nor has he identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The Board has been 
similarly unsuccessful in locating exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for treatment of his bilateral pes planus.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
bilateral pes planus, the Board finds that the 10 percent 
evaluation now assigned adequately reflects the clinically 
established impairment experienced by the veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

A 10 percent initial rating for bilateral pes planus is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


